Citation Nr: 0843717	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  02-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic prostatitis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1961 to August 1965.  

Procedural history

The veteran's claim of entitlement to service connection for 
chronic prostatitis was previously denied by the Board of 
Veterans' Appeals (Board) in June 1986, February 1991 and 
November 1994.  

This matter comes before the Board on appeal of a September 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota which denied 
service connection for chronic prostatitis.  The Board denied 
the claim in a January 2006 decision.  The veteran appealed 
to The United States Court of Appeals for Veterans Claims 
(the Court).  In a Memorandum Decision dated November 29, 
2007, the Court vacated the Board's January 2006 decision and 
remanded the case.  The Court's decision will be discussed 
below.

Following the Court's decision, the Board solicited the 
opinion of an independent medical expert (IME) regarding the 
veteran's prostatitis.  See 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901 (2008).  That opinion has been obtained 
and will be discussed below.

On September 19, 2008, the Board wrote to the veteran, 
providing him with a copy of the IME opinion and soliciting 
additional evidence and/or argument.  Cf. Thurber v. Brown, 5 
Vet. App. 119 (1993).  In response, the veteran submitted 
additional argument in October 2008. 




FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed prostate disorders and his military 
service.


CONCLUSION OF LAW

Chronic prostatitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
chronic prostatitis. In the interest of clarity, the Board 
will first discuss certain preliminary matters. The Board 
will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to notify

The Board's January 2006 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's January 9, 2006 decision, pages 3-7.]  In its 
discussion, the Board stated that "the notice requirements 
of the VCAA have been satisfied."  

The Court's November 2007 Memorandum Decision did not 
articulate any errors in terms of VA's duty to notify the 
veteran under the VCAA.  The Board is confident that if there 
were errors in terms of VCAA notice, or the Board's 
discussion thereof, this would have been brought to the 
Board's attention for the sake of judicial economy.  The 
Board is aware of the Court's stated interest in conservation 
of judicial resources and in avoiding piecemeal litigation.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court 
will [not] review BVA decisions in a piecemeal fashion"]; 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"]; see also Chisem v. Gober, 10 Vet. 
App. 526, 527-28 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case].

Although the Court's November 2007 decision serves to vacate 
the Board's January 2006 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Because the Court's decision 
found no fault in the Board's previous notice discussion, and 
for the sake of economy, that complete discussion will not be 
repeated.

The veteran has not raised any VCAA notice concerns.  It is 
clear from pleadings to the Court and statements made to the 
Board over the course of this appeal that the veteran is 
fully aware of what is required under the VCAA. See DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]; see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no further 
duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

Unlike the VA's duty to notify, the Memorandum decision did 
find deficiencies in VA's previous efforts to assist the 
veteran.  As was noted on page 4 of the Court's decision, a 
March 2006 VA examination report and opinion was not 
congruent with the Board's April 2004 remand instructions 
insofar as the examiner did not indicate whether any of the 
veteran's identified prostate disabilities were related to 
the veteran's military service.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  In light of the Court's 
decision, the Board obtained the opinion of an Independent 
Medical Examination which identified the veteran's prostate 
disabilities and indicated whether or not those were related 
to his military service. 

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records, provided him with multiple VA examinations and 
obtained the opinion of an IME.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing with a decision 
review officer and was afforded one in November 2002.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of an evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2008); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2008) 
[reasonable doubt to be resolved in veteran's favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The November 2007 Court decision

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis of 
the matter of service connection for prostatitis has been 
undertaken with that obligation in mind.

As was discussed above in connection with the VCAA, the Court 
found a Stegall violation with respect to VA medical 
opinion(s) obtained prior to the Board's January 2006 
decision.  An IME opinion was thereafter obtained by the 
Board. 

The November 2007 Court decision also found several flaws in 
the Board's analysis.  

First, the Court noted that the Board's July 2005 decision 
failed to discuss a 1962 medical treatise entitled "Chronic 
Prostatitis" by G.A.P., M.D which was submitted by the 
veteran and which, inter alia, indicated that "chronic 
prostatitis 'is never cured but the patient may be completely 
free of symptoms for weeks, months, or years.'"  See the 
Court's memorandum decision at page 5.  The Court stated that 
in light of veteran's treatment records and the medical 
treatise, the Board should have discussed whether medical 
findings of "no current evidence for prostatitis" were 
attributable to a periodic remission of symptoms.  However, 
as discussed below, there is now of record evidence of a 
current prostate disorder, so such a discussion is no longer 
necessary. 

The Court also stated that the Board's reasons for rejecting 
some medical opinions and accepting others were flawed. 
Specifically, the Court stated that the Board 
mischaracterized private medical opinions submitted by the 
veteran as "equivocal, speculative, general or 
inconclusive."  

The November 2007 decision also stated that "the Board must 
analyze whatever prostate condition is identified . . . and 
determine whether there is a nexus to the symptoms clearly 
reflected on the separation examination."  See the 
memorandum decision, page 6.

Finally, the Court stated "in view of the favorable medical 
evidence included in the record, the Board was obligated to 
discuss the benefit of the doubt rule, which the Board's 
decision does not even mention."  See the November 2007 
Court decision, page 6.  The benefit of the doubt rule, as 
set forth above, will be discussed below.


Discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), current disability, the 
veteran has been diagnosed with prostatic hypertrophy and 
periodic bouts of category III chronic prostatitis/chronic 
pelvic pain syndrome (CP/CPPS).  Hickson element (1) has 
therefore been satisfied.  

With respect to Hickson element (2), the veteran's service 
treatment records indicate that  urinalysis conducted during 
his June 1965 separation examination revealed hematuria.  A 
consultation was requested and the presence of blood in the 
urine was confirmed on July 8, 1965 and again 10 days later.  
Further testing was negative for hematuria.  The examining 
physician noted that a diagnosis of glomerulonephritis was 
possible based on the veteran's hypertension, but this could 
not be confirmed without performing a renal biopsy.  The 
veteran was not diagnosed with any prostate disabilities. 

As was noted in the Board's January 2006 decision, in and of 
itself, the service medical record do not indicate that a 
prostate problem existed.  However, a number of post-service 
private medical statements indicate that the symptoms 
exhibited in 1965 may have been manifestations of a prostate 
problem.  

The evidence in support of a conclusion that there were 
prostate problems in service includes a September 2000 
statement from M.S., M.D., who stated that hematuria was 
noted on the veteran's "discharge exam in 1965, and it is 
possible in view of subsequent events and subsequent 
diagnoses, that [the veteran] could certainly have had the 
beginnings of prostatitis in 1965."

In a November 2001 statement, P.M., M.D., stated that testing 
in 1965 had not been as comprehensive as it could have been, 
and that the findings made in 1965, to the effect that the 
hematuria noted at that time was symptomatic of possible 
glomerulonephritis, may have been inaccurate in light of the 
absence of more extensive diagnostic testing.  Dr. P.M., 
concluded, after reviewing the evidence, that "[i]f indeed 
[glomerulopathy] did not appear then we are back to the 
possible role of [the] prostate and/or essential hypertension 
as a contributing factor and one cannot say for certain at 
this time that the prostate was completely ruled out on [the] 
discharge exam. . . . [T]he timing of the onset in this case 
is the problem in question and one cannot rule out the 1965 
findings."

In its November 2007 decision, the Court stated that the 
Board's January 2006 decision failed to address "a major 
piece of evidence that appears, on the whole, to be favorable 
to the [veteran's] claim."  Specifically, the Court noted 
that the veteran submitted a medical treatise entitled 
'Chronic Prostatits' by Dr. G.A.P. which "sets forth the 
problems in diagnosing and treating that condition.  The 
treatise further sets forth symptoms of that condition 
including low backache, burning and frequency of urination, 
and pus or blood cells in the urine, all of which are 
manifest in various medical reports of record."  

In contrast to the above-mentioned medical evidence are 
various statements which reject the possibility of any 
prostatitis in service.  These statements include an August 
2001 VA examination report, wherein the examiner opined that 
"the blood in the urine in 1965 in the service has nothing 
to do with" the veteran's then diagnosed benign prostatic 
hypertrophy.  The VA examiner specifically cited to an August 
2000 urology consult which indicated that the veteran never 
had prostatitis but instead "had increased sympathetic tone 
at the bladder neck . . . ." 

In June 2005 and July 2005, in addenda to the report of 
a January 2005 VA examination, a VA physician concluded 
that there was no evidence in the service medical 
records or in the veteran's claims file to support a 
diagnosis of chronic prostatitis in service, and that it 
was "highly unlikely" that he had, or acquired, or was 
treated for, chronic prostatitis while in the service.

The Court's November 2007 decision stated that the Board 
should obtain a medical opinion that contains a 
"comprehensive review of the entire record by a medical 
professional qualified to assess the conflicting medical 
evidence."  Consequently, the Board requested the opinion of 
an IME.  In September 2008, J.J.S., M.D., a Professor in the 
Department of Urology at a prominent medical school, noted 
that the medical understanding of prostatitis has changed 
over time and while each of the above-mentioned opinions and 
the 1962 treatise were correct at the time they were written, 
modern medical understanding indicates that "the weight of 
the evidence is against an onset of" chronic prostatitis 
during the veteran's military service.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

With respect to the private medical opinions of Drs. M.S. and 
P.M., in January 2006 the Board stated that these opinions 
were equivocal.  In the November 2007 decision the Court 
stated that this characterization was incorrect.  

Dr. M.S. specifically stated: The [veteran] feels very 
strongly that his prostatitis symptoms began while he was in 
the service but I told him in my review of the records I 
would not be able to assert definitely that this was the 
case."  Dr. M.S. further stated that "in view of subsequent 
events and subsequent diagnoses, [the veteran] could 
certainly have had the beginnings of prostatitis in 1965, but 
there is not enough evidence in my opinion that I would be 
comfortable to state that this was my opinion . . .."   
[Emphasis added by the Board.]  Dr. M.S. requested that the 
case be sent to an urologist in the hopes that "a urologist 
would feel comfortable in asserting whether or not this 
prostatitis began while in the service."  [The Board has 
done so.] 

With respect to the opinion of Dr. P.M., the Court stated 
that this opinion indicates that "in . . .  the absence of 
kidney ailments since [the findings of hematuria], the 
prostate is the most likely source of the red blood cells 
detected in the separation examination."    

In November 2001, Dr. P.M. stated:  "If indeed 
[glomerulopathy] did not appear [during subsequent blood 
and/or urine tests following military service] than we are 
back to the possible role of [the] prostate and/or essential 
hypertension as a contributing factor [to hematuria] and one 
cannot say for certain at this time that the prostate was 
completely ruled out on your discharge exam.  Dr. P.M. 
further stated that prostatitis was diagnosed after service 
and while "the timing of the onset in this case is the 
problem . . . one cannot rule out the 1965 findings."  
Accordingly, Dr. P.M. does not indicate that the veteran's 
prostate is the "most likely" source of the red blood cells 
but that it could not be completely eliminated as a potential 
source.  

Both physicians, although suggesting that the hematuria which 
was identified  in service might have represented the onset 
of prostatitis, were hardly confident of such conclusion.  
Dr. M.S. in essence begged off of conclusion, and  Dr. P.M. 
identified the veteran's hypertension as another potential 
source of the hematuria.  These opinions, although 
undoubtedly evidence in the veteran's favor, must be 
evaluated in light of the other medical opinion evidence in 
the record.   

In contrast to the above-mentioned medical opinions are the 
conclusions of the VA examiners.  As was noted in the Board's 
January 2006 decision, these examiners "specifically and 
definitively reject[ed] the notion that the veteran had 
prostate problems in service."  In particular, the January 
2005 VA examiner, in a July 2005 addendum, stated that 
patients with chronic prostatitis may have no symptoms other 
than a finding of bacteriuria or have complaints typical of a 
urinary tract infection.  In this case the veteran displayed 
hematuria, not bacteriuria and he did not have any 
genitourinary symptoms.  Therefore the VA examiner concluded 
that "it is highly unlikely that he had or acquired or was 
treated for chronic prostatitis while in the service." 

Similarly, the August 2001 VA examiner stated that the blood 
found in the veteran's urine in 1965 "has nothing to do with 
the veteran's now diagnosed" prostate disorder.  

In its November 2007 decision, the Court stated that the 
Board should obtain an opinion from a medical professional 
qualified to assess this conflicting evidence.  In response, 
the Board obtained the IME opinion of Dr. J.S.  This seven 
page opinion appears to have been exhaustively researched, 
with footnoted references to several medical journals.

Dr. J.S. indicated that that while each of the above-
mentioned opinions were "correct in their unique 
observations at their respective time" the medical knowledge 
surrounding prostatitis has developed over time and that a 
review of the record indicates that the veteran did not have 
prostatitis in service. 

Dr. J.S. acknowledged that Dr. P.M. was correct to state that 
"the prostate was not completely ruled out on discharge."  
However, Dr. J.S. continued to state that "neither was the 
posterior urethra, bladder, or for that matter a stone.  In 
addition, there were no specific signs clinically to point to 
the prostate[,] and the patient gave no antecedent history of 
GU problems, specifically regarding the lower urinary 
tract."   

With respect to the 1962 medical treatise submitted by the 
veteran, Dr. J.S. noted that between 1960 and 1980 "medical 
students, residents and urologists were taught that 
prostatitis was an infections disease and difficult to 
treat."  Under the current medical understanding "we know . 
. . that most conditions labeled prostatitis [are] not 
infectious, but inflammatory and may involve a resetting of 
muscle and pain fiber signals throughout the pelvic region.  
These can manifest as pain or aching in the testicle, rectum, 
bladder and even the back and groin area.  Known today as 
chronic prostatitis / chronic pelvic pain syndrome (CP/CPPS), 
it is NOT associated with infection . . .as described by [the 
treatise]."  [Emphasis by he IME.]  
Dr. J.S. stated that the treatise the veteran submitted is 
"a visible explanation for a poorly understood condition . . 
. held for two decades . . . the theory is incorrect." 

Dr. J.S. noted that "CP/CPPS is characterized by pelvic or 
perineal pain without evidence of urinary tract infection, 
lasting longer than 3 months as the key symptom.  Symptoms 
may wax and wane."  He also stated that "CPPS can manifest 
itself in many ways from pelvic soreness to hemorrhoids.  
Many symptoms are brought on in fact by anxiety.  As one may 
develop a tension headache from stress, others develop pelvic 
pain as a somatic manifestation of the same stressors.  These 
are some of the symptoms our veteran has had." 

With respect to the opinions of the January 2005 VA examiner 
and the August 2000 consulting VA urologist, Dr. J.S. noted 
that the August 2000 urologist's findings of bladder neck 
obstruction were consistent with a test performed 22 years 
prior; and that prostatic hypertrophy diagnosed in January 
2005 is a common condition of men of the veteran's age.  Dr. 
J.S. agreed with these diagnoses. 

In opining on whether the veteran's prostatitis developed 
during service, Dr. J.S. stated that the weight of the 
evidence is against an onset of chronic prostatitis during 
the veteran's period of service in that  there was no 
evidence of antecedent symptomatology prior to the day of his 
discharge physical and that there were insufficient 
manifestations to identify the disease during the veteran's 
military service.  

In October 2008, the veteran provided a response to Dr. 
J.S.'s opinion in what amounts to little more than an ad 
hominem attack on the IME, a Professor of Urology at a 
respected university, who he characterized as "a highly 
educated idiot".  The veteran's comments reflect poorly on 
him. 

The veteran's own statements that the in-service finding of 
hematuria is proof of a prostate disability does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

The Board affords minimal probative weight to the medical 
treatise submitted by the veteran which is now more than 
forty years old and has been described by he IME as no longer 
representing the current medical understanding of 
prostatitis.

In summary, the medical opinions submitted by the veteran, 
although weakly suggesting that his prostate problems may 
have occurred in service, are outweighed by the other medical 
opinions, in particular that of the IME, which indicate that 
the hematuria in service had nothing to do with the veteran's 
prostate and that his prostate condition developed later.  
These opinions appear to be congruent with the clinical 
evidence.  No prostate condition was in fact identified in 
service or for a number of years thereafter.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].

In particular, the Board also places great probative value on 
the opinion of Dr. J.S., who reviewed the veteran's claims 
folder and provided a well reasoned conclusion that 
specifically addressed the private medical opinions, VA 
examiner's opinions and the treatise submitted by the veteran 
as was required by the Court.  

Therefore, the weight of the probative evidence of record is 
against a finding of an in-service disease.  Hickson element 
(2) has not been met, and service connection for chronic 
prostatitis may not be granted on that basis.  

With respect to Hickson element (3), as has been discussed 
above a preponderance of the competent medical evidence does 
not indicate that a prostate disability existed during 
service.  The VA medical opinions and the September 2008 IME 
opinion indicated that the veteran's prostatic hypertrophy 
was due to his age and not his military service. 

The veteran appears to be contending that his prostate 
disability began during service and has been manifested since 
that time.  The Board is aware of the provisions of 38 C.F.R. 
§ 3.303(b), concerning continuity of symptomatology, 
discussed above.  However, in this case the first reference 
to prostate problems was in 1981, over a decade and a half 
after the veteran left service in 1965.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that claimant failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].

Supporting medical evidence is required.  See Voerth, supra.  
Such evidence is lacking in this case.  The veteran's own 
opinion is of no probative value, inasmuch as he has not 
demonstrated that he has requisite medical training or 
experience that would render him competent to proffer medical 
opinions.  See Espiritu, supra. 
Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
chronic prostatitis.  The Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for chronic prostatitis is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


